DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/994,665, filed on 17 August 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a.	“end determination section” in claims 1-4
b.	“learning data acquisition section” in claim 7
c.	“learning section” in claim 7
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Regarding the limitations reciting an “end determination section”, the specification discloses a general purpose computer in Figs. 1 and 12 and Page 5, lines 17-24 and an algorithm for transforming the general purpose computer to a special purpose computer in Fig. 3 and its corresponding paragraphs, in the specification filed on 17 August 2020. Regarding the limitations reciting a “learning data acquisition section” and “learning section”, the specification discloses a general purpose computer in Figs. 7 and 12 and Page 12, lines 16-31 and an algorithm for transforming the general purpose computer to a special purpose computer in Fig. 9 and its corresponding paragraphs.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosuge et al. (US 20110184555 A1 and Kosuge hereinafter).
Regarding Claim 1
Kosuge teaches a robot system configured to assist a work by a worker (see all Figs.; [0016]-[0018]), the robot system comprising:
a robot (see Figs. 1-3; robot arm 11; [0083]-[0087]);
a detection device (see Figs. 1-4; measuring unit 12; [0016]-[0018] and [0082]) configured to detect a motion of the worker when the worker is performing a predetermined work (see [0016]-[0022], [0095], [0101]-[0106] and [0114]-[0117]);
an end determination section (see Figs. 1-2 and 7; work progress estimation unit 13 and 44; [0016]-[0018] and [0082]) configured to determine whether or not the work is ended, based on detection data of the detection device (see [0016]-[0017], [0020], [0100], [0106]-[0107], [0117] and [0119]-[0120]); and
a robot controller (see Figs. 1-2 and 7; arm motion planning unit 14 and etc.; [0017] and [0083]) configured to, when the end determination section determines that the work is ended (see [0016]-[0017], [0020]-[0021] and [0117]-[0120]), cause the robot to carry out:
an article-feed operation to transport an article for the work to a predetermined position in order to feed the article to the worker (see [0016]-[0017], [0020]-[0021], [0092], [0108]-[0109] and [0117]-[0120]).
The limitations requiring “end determination section” have been interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited functions and because the generic placeholders are not preceded by a structural modifier. See section entitled “claim interpretation” above. As such, Applicant’s claims are construed to require a special purpose computer (see Applicant’s spec at Figs. 1, 3 and 12 and their corresponding paragraphs) or equivalent structure for the “end determination section”.
Regarding Claim 4
Kosuge teaches the robot system of claim 1 (as discussed above in claim 1), 
wherein the end determination section is configured to determine whether or not the work is ended, further based on a learning model representing a correlation between the motion and a stage of the work or a time needed for the work (see Figs. 7-8, computation and database unit 45; [0022], [0106], [0144], [0152]-[0156] and [0158]-[0159]).
Regarding Claim 6
Kosuge teaches a method of controlling a robot configured to assist a work by a worker (see all Figs.; [0016]-[0018]), the method comprising:
detecting, by a detection device, a motion of the worker when the worker is performing a predetermined work (see Figs. 1-4; measuring unit 12; [0016]-[0022], [0082], [0095], [0101]-[0106] and [0114]-[0117]);
determining whether or not the work is ended, based on detection data of the detection device (see [0016]-[0017], [0020], [0100], [0106]-[0107], [0117] and [0119]-[0120]); and
when determining that the work is ended (see [0016]-[0017], [0020]-[0021] and [0117]-[0120]), causing the robot to carry out:
an article-feed operation to transport an article for the work to a predetermined position in order to feed the article to the worker (see [0016]-[0017], [0020]-[0021], [0092], [0108]-[0109] and [0117]-[0120]).

Claims 7-8 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Ooba (US 20180126558 A1 and Ooba hereinafter).
Regarding Claim 7
Ooba teaches a machine learning apparatus configured to learn a timing of when a work by a worker is ended (see all Figs.; [0005]-[0006]), the machine learning apparatus comprising:
a learning data acquisition section (see Fig. 2, input data receiving unit 311 and label acquiring unit 312; [0017]-[0019]) configured to acquire, as a learning data set, detection data of a detection device configured to detect a motion of the worker when the worker is performing a predetermined work, and label information indicating a stage of the work (see [0018]-[0019] and [0023]); and
a learning section (see Fig. 2, learning unit 313; [0020]) configured to generate a learning model representing a correlation between the motion and the stage, using the learning data set (see Figs. 5-6, all; [0020], [0023], [0026] and [0033]).
The limitations requiring “learning data acquisition section” and “learning section” have been interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited functions and because the generic placeholders are not preceded by a structural modifier. See section entitled “claim interpretation” above. As such, Applicant’s claims are construed to require a special purpose computer (see Applicant’s spec at Figs. 7, 9 and 12 and their corresponding paragraphs) or equivalent structure for the “learning data acquisition section” and “learning section”.
Regarding Claim 8
Ooba teaches a machine learning method of learning a timing of when a work by a worker is ended (see all Figs.; [0005]-[0006]), the machine learning method comprising:
acquiring, as a learning data set, detection data of a detection device configured to detect a motion of the worker when the worker is performing a predetermined work, and label information indicating a stage of the work (see [0017]-[0019] and [0023]); and
generating a learning model representing a correlation between the motion and the stage or the time, using the learning data (see Figs. 5-6, all; [0020], [0023], [0026] and [0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kosuge as applied to claim 1 above, and further in view of Ozawa et al. (US 20200265256 A1 and Ozawa hereinafter).
Regarding Claim 2
Kosuge teaches the robot system of claim 1 (as discussed above in claim 1), 
wherein the end determination section is configured to: monitor, from the detection data, a distance between the worker and a working location; and determine that the work is ended (see Figs. 5-6; [0106])
Kosuge is silent regarding wherein the end determination section is configured to:
monitor, from the detection data, whether or not a distance between the worker and a working location is equal to or smaller than a predetermined threshold; and
determine that the work is ended when the distance is equal to or smaller than the threshold.
Ozawa teaches a robot system configured to assist a work by a worker (see all Figs.; [0014]), the robot system comprising:
a detection device (see Fig. 1, imaging unit; [0149]) configured to detect a motion of the worker when the worker is performing a predetermined work (see Figs. 1 and 18-19, all; [0149], [0159] and [0213]);
an end determination section configured to determine whether or not the work is ended, based on detection data of the detection device (see "retained state" in Figs. 19-20 and [0213]-[0215]),
wherein the end determination section is configured to:
monitor, from the detection data, whether or not a distance between the worker and a working location is equal to or smaller than a predetermined threshold (see [0213]); and
determine that the work is ended when the distance is equal to or smaller than the threshold (see [0213]-[0215]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Ozawa to Kosuge. That is, it would have been obvious to modify the end determination section of the robot system of Kosuge to be further configured to monitor, from the detection data, whether or not a distance between the worker and a working location is equal to or smaller than a predetermined threshold; and determine that the work is ended when the distance is equal to or smaller than the threshold, as taught by Ozawa. 
Ozawa teaches monitoring a distance between a worker’s hand and a working location being smaller than a predetermined threshold to detect when the worker’s hand enters a retained state. The retained state follows an ended work where the worker grabs an additional article. The retained state is then displayed on a device. A person having ordinary skill in the art would have been motivated to apply the same technique to the robot system of Kosuge in order to attain the same results. 
Application of the known technique taught by Ozawa to the robot system taught by Kosuge would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include robot system, wherein the end determination section is configured to: monitor, from the detection data, whether or not a distance between the worker and a working location is equal to or smaller than a predetermined threshold; and determine that the work is ended when the distance is equal to or smaller than the threshold. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kosuge as applied to claim 1 above, and further in view of Takahashi et al. (JP 2010271536 A and Takahashi hereinafter) .
Regarding Claim 3
Kosuge teaches the robot system of claim 1 (as discussed above in claim 1),
Kosuge is silent regarding wherein the end determination section is configured to:
monitor whether or not the motion detected by the detection device matches a reference motion pattern predetermined as a reference motion of the worker when the worker performs the work; and
determine that the work is ended when the motion matches the reference motion pattern.
Takahashi teaches a robot system configured to assist a work by a worker (see all Figs. [0007]; see corresponding paragraph numbers in the attached reference JP_2010271536_A), the robot system comprising:
a detection device (see Fig. 2, motion capture device 2; [0031]) configured to detect a motion of the worker when the worker is performing a predetermined work (see [0007], [0023], [0040] and [0051]); and
an end determination section configured to determine whether or not the work is ended, based on detection data of the detection device (See [0023], [0040] and [0051]),
wherein the end determination section is configured to:
monitor whether or not the motion detected by the detection device matches a reference motion pattern predetermined as a reference motion of the worker when the worker performs the work (see [0023], [0040] and [0051]); and
determine that the work is ended when the motion matches the reference motion pattern (see [0023], [0040] and [0051]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Takahashi to Kosuge. That is, it would have been obvious to modify the end determination section of the robot system of Kosuge to be further configured to monitor whether or not the motion detected by the detection device matches a reference motion pattern predetermined as a reference motion of the worker when the worker performs the work and determine that the work is ended when the motion matches the reference motion pattern, as taught by Takahashi. 
Takahashi teaches comparing a motion trajectory of a worker assembling parts to an ideal reference motion trajectory. If the worker's trajectory matches the reference trajectory to a specified threshold, it is determined that the worker has completed the assembly. The worker is then notified that the assembly has been correctly completed to a standard. A person having ordinary skill in the art would have been motivated to apply the same technique to the robot system of Kosuge in order to attain the same results. 
Application of the known technique taught by Takahashi to the robot system taught by Kosuge would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot system, wherein the end determination section is further configured to: monitor whether or not the motion detected by the detection device matches a reference motion pattern predetermined as a reference motion of the worker when the worker performs the work; and determine that the work is ended when the motion matches the reference motion pattern. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kosuge as applied to claim 1 above, and further in view of Wang et al. (US 20180326584 A1 and Wang hereinafter).
Regarding Claim 5
Kosuge teaches the robot system of claim 1 (as discussed above in claim 1), 
Kosuge is silent regarding wherein, after carrying out the article-feed operation, the robot controller causes the robot to carry out the article-fetch operation to fetch the article used for the most-recently performed work and transport it to the predetermined storage location.
Wang teaches a robot system configured to assist a work by a worker (see all Figs.; [0007]), the robot system comprising:
a robot (see Fig. 1, robot 20; [0027]-[0029]);
a detection device (see Fig. 1, camera 30; [0027]-[0028]) configured to detect a motion of the worker when the worker is performing a predetermined work (see [0031] and [0043]);
a robot controller (see Fig. 3, robot control device; [0029]) configured to cause the robot to carry out:
an article-feed operation to transport an article for the work to a predetermined position in order to feed the article to the worker (see Fig. 1, work and part supply section; Fig. 2, steps S11, S13 and S15; [0033]-[0036]); or
an article-fetch operation to fetch the article which has been used for the work and transport it to a predetermined storage location (see Fig. 1, finish product discharge section 63; Fig. 2, step S17; [0037]),
wherein, after carrying out the article-feed operation, the robot controller causes the robot to carry out the article-fetch operation to fetch the article used for the most-recently performed work and transport it to the predetermined storage location (see Figs. 1-2, all; [0033]-[0037]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Wang to Kosuge. That is, it would have been obvious to modify the robot controller of the robot system of Kosuge to further cause the robot to carry out the article-fetch operation to fetch the article used for the most-recently performed work and transport it to the predetermined storage location after carrying out the article-feed operation, as taught by Wang. 
Wang teaches a robot capable of both feeding an unfinished article to a worker and fetching a finished product from the worker to facilitate the product assembling process. A person having ordinary skill in the art would have been motivated to apply the same technique to the robot system of Kosuge in order to attain the same results. 
Application of the known technique taught by Wang to the robot system taught by Kosuge would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include robot system, wherein, after carrying out the article-feed operation, the robot controller causes the robot to carry out the article-fetch operation to fetch the article used for the most-recently performed work and transport it to the predetermined storage location. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kuwabara et al. (US 20160260027 A1 and Kuwabara hereinafter). Kuwabara teaches at least a machine learning apparatus configured to learn a timing of when a work by a worker is ended, the machine learning apparatus comprising: a learning data acquisition section configured to acquire, as a learning data set, detection data of a detection device configured to detect a motion of the worker when the worker is performing a predetermined work, and label information indicating a stage of the work or a time needed for the work; and a learning section configured to generate a learning model representing a correlation between the motion and the stage or the time, using the learning data set. See Figs. 3A-3C and 5A-5C, all; [0006], [0034]-[0037] and [0045]-[0058].
It is noted that Kuwabara could be used to anticipate and/or render obvious at least claims 7-8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664